—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Golar, J.), dated May 4, 2001, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s motion papers failed to establish, prima *489facie, his entitlement to judgment as a matter of law dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Junco v Ranzi, 288 AD2d 440; Mendola v Demetres, 212 AD2d 515; Flanagan v Hoeg, 212 AD2d 756). Ritter, J.P., Florio, Goldstein, Luciano and Cozier, JJ., concur.